Detailed Action
The instant application having Application No. 16/657,518 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 9/29/22. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Provenzano et al. (U.S. Patent Application Publication No. 2013/0036091), herein referred to as Provenzano et al. in view of Kemkar (U.S. Patent No. 6,883,083), herein referred to as Kemkar.
Referring to claim 1, Provenzano et al. disclose as claimed, a method for replicating data from storage of a production site with a virtual data protection system, the method comprising: performing a protection cycle at the production site to create and store snapshots of the volumes on the snapshot volumes, wherein the volumes store production data (see para. 41, where snapshots are taken of application data on a first storage pool); identifying by the virtual data protection system from the exposed snapshot volumes changed data in the production data from the snapshots (see para. 41, where the changed or differential data is identified and sent to a second storage pool. Also see para. 128-129, which recites a difference engine “acting on a pool implemented via a snapshot provider uses the copy-on-write nature of the snapshot provider to track changes to objects that have had snapshots made.” Para. 94 clarifies that the copy-on write is referring to a point in time copy snapshot. Based on that reading, Provenzano can track changes from the snapshots) by a virtual data protection system that includes a virtual machine (see para. 50 and 291, where data management virtualization system uses virtual machine snapshot capability); marking the changed data by the virtual data protection system (see para. 81, where bits may be set to indicate that sections have been modified. Also see para. 48-49, where changes are tracked, and change lists are saved and bitmaps of modified data are used when copying data. Para. 49 states “The Data Management Virtualization System will eavesdrop on these events , and create a bitmap that indicates that these particular blocks were modified.”) and replicating the marked changed data to storage of a replica site by the virtual data protection system (see para. 47, where the data management virtualization system will update an older copy with just the changes to efficiently create a new copy. See para. 54, where multiple copies/backups of the data are made at various backup sites).
Provenzano et al. disclose the claimed invention except for replicating data from physical storage of a production site by a physical system, the storage including volumes and snapshot volumes, wherein the volumes are physical volumes and the snapshot volumes are physical volumes; and exposing the snapshot volumes to the virtual data protection system as virtual volumes; where the snapshots are generated by the physical replication system.
	However, Kemkar discloses replicating data from physical storage of a production site by a physical system, the storage including volumes and snapshot volumes, wherein the volumes are physical volumes and the snapshot volumes are physical volumes (see col. 3, lines 23-34, where a snapshot mirror of a physical disk is created and then organized into a snapshot volume. A virtual disk is later created from the snapshot volume); and exposing the snapshot volumes to the virtual data protection system as virtual volumes (see col. 3, lines 23-34, where the physical snapshot volume is exposed to the virtual data system as a virtual disk/volume. When combined with Provenzano et al., this would expose it to the virtual data protection system); where the snapshots are generated by the physical replication system (see col. 3, lines 23-34, where a snapshot mirror of a physical disk is created and then organized into a snapshot volume. This would constitute a physical replication system).
Provenzano et al. and Kemkar are analogous art because they are from the same field of endeavor of storage virtualization (see Provenzano et al., para. 40-44 and Kemkar, abstract, regarding storage virtualization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Provenzano et al. to comprise replicating data from physical storage of a production site by a physical system, the storage including volumes and snapshot volumes, wherein the volumes are physical volumes and the snapshot volumes are physical volumes; and exposing the snapshot volumes to the virtual data protection system as virtual volumes; where the snapshots are generated by the physical replication system, as taught by Kemkar, in order to duplicate the physical volumes directly at the production site, avoiding any complications before virtualizing the snapshot volume. This also allows for increased redundancy as Kemkar, col. 3, lines 30-35 mentions that the snapshot is typically moved to a different physical disk, which would help with redundancy.2058.982US1 53 Client Ref. No.: 140720US01
As to claim 2, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising performing the protection cycle on a consistency group (see Provenzano et al., para. 46, where physical storage resources are made into a series of data protection storage pools, and where each pool may include a plurality of storage media).
As to claim 5, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising identifying the changed data using a changed bit tracker or snapshot differentials (see Provenzano et al., para. 41, where difference information indicates differences between snapshots. Also see para. 47-48, where if a storage system supports change tracking, older copies will be updated with just the changes to create new copies, using bitmaps).
As to claim 9, Provenzano et al. and Kemkar also disclose the method of claim 1, wherein the protection cycle is initiated by the virtual data protection system (see Provenzano et al., para. 46-50, where the data management and virtualization system implements various backup and protection mechanisms depending on the capabilities of the system, including taking an initial copy or snapshot of the data when it detects that the storage is a modern disk array or storage virtualization appliance. Also see para. 59-60, where the engine may schedule copies).
As to claim 10, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising refreshing the snapshots of the volumes with new snapshots (see Provenzano et al., para. 41 and 81, where the current or latest snapshot is constantly being refreshed or updated. See para. 148, where older snapshots may also be deleted, depending on the service level policy).
As to claim 11, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising repeatedly performing the protection cycle (see Provenzano et al., para. 305, where the virtual copy operation may be performed at a regular interval).
As to claim 12, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising taking snapshots of the replicated data at the replica site (see Provenzano et al., para. 309-319, where snapshots are made at replica sites and used in a restoration process).
As to claim 13, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising journaling the replicated data at the replica site or placing the replicated data in a snapshot (see Provenzano et al., para. 48, where change lists are saved along with the data being protected, so a journal would be saved of the replica data at the replica site).
As to claim 19, Provenzano et al. and Kemkar also disclose the method of claim 1, further comprising repeatedly performing the snap based replication cycle to refresh the snapshots, wherein identifying the changed data includes performing a snapshot differential (see Provenzano et al., para. 41 and 81, where the current or latest snapshot is constantly being refreshed or updated. See para. 148, where older snapshots may also be deleted, depending on the service level policy. Also see para. 41, where difference information indicates differences between snapshots. Also see para. 47-48, where if a storage system supports change tracking, older copies will be updated with just the changes to create new copies, using bitmaps).
Claims 3-4, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Provenzano et al. in view of Kemkar and in view of Kumarasamy et al. (U.S. Patent Application Publication No. 2013/0262638), herein referred to as Kumarasamy et al.
As to claim 3, Provenzano et al. and Kemkar disclose the claimed invention except for the method of claim 1, further comprising exposing the snapshot volumes to the virtual machine such that the snapshot volumes are virtual disks.
However, Kumarasamy et al. disclose exposing the snapshot volumes to the virtual machine such that the snapshot volumes are virtual disks (see para. 94, where snapshot copies are made of virtual disks. See para. 35, where a virtual machine may directly read and write data using logical subdivisions with raw device mapping).
Provenzano et al. and Kumarasamy et al. are analogous art because they are from the same field of endeavor of copying data (see Provenzano et al., abstract and Kumarasamy et al., abstract, regarding methods of copying data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Provenzano et al. to comprise exposing the snapshot volumes to the virtual machine such that the snapshot volumes are virtual disks, as taught by Kumarasamy et al., in order to facilitate avoid overhead, facilitate clustering between virtual machines, or other advantages (see Kumarasamy et al., regarding advantages of raw device mapping).2058.982US1 53 Client Ref. No.: 140720US01
As to claim 4, Provenzano et al., Kemkar and Kumarasamy et al. also disclose the method of claim 3, further comprising exposing the snapshot volumes using raw device mapping (see Kumarasamy et al., para. 35, where a virtual machine may utilize raw device mapping).
Referring to claim 14, Provenzano et al. disclose as claimed, a method for replicating data from a production site to a replica site, the method comprising: providing a virtual replication system that includes a virtual machine configured to replicate data (see para. 50 and 291, where data management virtualization system uses virtual machine snapshot capability); initiating a snap based replication cycle, by the virtual replication system, to generate snapshots of production data stored on volumes, wherein the snapshots generated from the volumes are stored on the snapshot volumes (see para. 47 and 50, where snapshots are taken of production data. See fig. 2, where snapshots may be stored on several different volumes of storage, which could constitute snapshot volumes, as they store snapshots); identifying, by the virtual replication system, changed data in the production data from the snapshots (see para. 41, where the changed or differential data is identified and sent to a second storage pool); marking the changed data by the virtual data protection system (see para. 81, where bits may be set to indicate that sections have been modified. Also see para. 48-49, where changes are tracked, and change lists are saved and bitmaps of modified data are used when copying data. Para. 49 states “The Data Management Virtualization System will eavesdrop on these events , and create a bitmap that indicates that these particular blocks were modified.”) and sending, by the virtual replication system, the marked changed data to the replica site (see para. 47, where the data management virtualization system will update an older copy with just the changes to efficiently create a new copy. See para. 54, where multiple copies/backups of the data are made at various backup sites).
Provenzano et al. disclose the claimed invention except for mounting snapshot volumes at the production site to the virtual machine such that the snapshot volumes are virtual disks to the virtual machine; and wherein the snap based replication cycle is performed by a physical system.
However, Kumarasamy et al. disclose mounting snapshot volumes at the production site to the virtual machine such that the snapshot volumes are virtual disks to the virtual machine (see para. 94, where snapshot copies are made of virtual disks. See para. 35, where a virtual machine may directly read and write data using logical subdivisions with raw device mapping).
Provenzano et al. and Kumarasamy et al. are analogous art because they are from the same field of endeavor of copying data (see Provenzano et al., abstract and Kumarasamy et al., abstract, regarding methods of copying data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Provenzano et al. to comprise mounting snapshot volumes at the production site to the virtual machine such that the snapshot volumes are virtual disks to the virtual machine, as taught by Kumarasamy et al., in order to facilitate avoid overhead, facilitate clustering between virtual machines, or other advantages (see Kumarasamy et al., regarding advantages of raw device mapping).
	Provenzano et al. and Kumarasamy et al. disclose the claimed invention except for wherein the snapshot volumes are mounted in physical storage of the production site that includes physical volumes that store production data, and wherein the snap based replication cycle is performed by a physical system.
	However, Kemkar discloses wherein the snapshot volumes are mounted in physical storage of the production site that includes physical volumes that store production data (see col. 3, lines 23-34, where a snapshot mirror of a physical disk is created and then organized into a snapshot volume. The snapshot and original volume are both physical volumes. A virtual disk is later created from the snapshot volume); and wherein the snap based replication cycle is performed by a physical system (see col. 3, lines 23-34, where a snapshot mirror of a physical disk is created and then organized into a snapshot volume. This would constitute a physical replication system).
Provenzano et al. and Kemkar are analogous art because they are from the same field of endeavor of storage virtualization (see Provenzano et al., para. 40-44 and Kemkar, abstract, regarding storage virtualization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Provenzano et al. to comprise replicating data from physical storage of a production site, the storage including volumes and snapshot volumes, and wherein the snap based replication cycle is performed by a physical system, as taught by Kemkar, in order to duplicate the physical volumes directly at the production site, avoiding any complications before virtualizing the snapshot volume. This also allows for increased redundancy as Kemkar, col. 3, lines 30-35 mentions that the snapshot is typically moved to a different physical disk, which would help with redundancy.2058.982US1 53 Client Ref. No.: 140720US01
As to claim 15, Provenzano et al., Kemkar and Kumarasamy et al. also disclose the method of claim 14, further comprising performing the snap based replication cycle on a consistency group that includes the volumes such that the snapshots of the volumes are taken at the same time (see Provenzano et al., para. 46, where physical storage resources are made into a series of data protection storage pools, and where each pool may include a plurality of storage media. Also see para. 144-145, where a service level policy specifies for each storage pool, a frequency and time when snapshots are taken).
As to claim 16, Provenzano et al., Kemkar and Kumarasamy et al. also disclose the method of claim 14, further comprising exposing the snapshot volumes using raw device mapping when mounting the snapshot volumes to the virtual machine (see Kumarasamy et al., para. 35, where a virtual machine may utilize raw device mapping).
As to claim 17, Provenzano et al., Kemkar and Kumarasamy et al. also disclose the method of claim 14, further comprising identifying the changed data using a changed bit tracker or snapshot differentials (see Provenzano et al., para. 41, where difference information indicates differences between snapshots. Also see para. 47-48, where if a storage system supports change tracking, older copies will be updated with just the changes to create new copies, using bitmaps), wherein sending the changed data includes replicating the changed data to a second virtual data protection system associated with the replica site, wherein the replica site includes a second virtual data protection system comprising a virtual machine associated with virtual disks (see Kuymarasamy et al., fig. 1a and para. 34, where each host may have  virtual machine storing data, and see para. 39 and para. 88, where data is replicated among virtual machines).
As to claim 18, Provenzano et al., Kemkar and Kumarasamy et al. also disclose the method of claim 17, wherein the virtual disks are configured as volumes that correspond to the volumes being replicated (see Kumarasamy et al., para. 34, where each virtual machine has a production data store that stores virtual disks that store data, which spans storage media. The virtual disks are therefore being replicated as applied to Provenzano et al., which replicates production data).
As to claim 20, Provenzano et al., Kemkar and Kumarasamy et al. also disclose a non-transitory computer readable medium comprising computer executable instructions configured to implement the method of claim 14 (see Kumarasamy et al., para. 143, where a computer readable medium may be used to implement the system).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Provenzano et al. in view of Kemkar and Natanzon et al. (U.S. Patent No. 9,063,994), herein referred to as Natanzon et al.
As to claim 6, Provenzano et al. and Kemkar disclose the claimed invention except for the method of claim 1, further comprising replicating the changed data to a second virtual data protection system associated with the replica site.
However, Natanzon et al. disclose replicating the changed data to a second virtual data protection system associated with the replica site (see fig. 3, and col. 6, lines 10-17, where each side of the system contains a data protection appliance. See col. 11, lines 43-56, where the data protection appliance utilizes virtual access).
Provenzano et al. and Natanzon et al. are analogous art because they are from the same field of endeavor of copying or mirroring data (see Provenzano et al., abstract and Natanzon et al., abstract, regarding methods of copying or mirroring data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Provenzano et al. to comprise replicating the changed data to a second virtual data protection system associated with the replica site, as taught by Natanzon et al., in order to have a failsafe or safety in case a virtual data protection system fails (see Natanzon et al., col. 7, lines 37-50, regarding multiple data protection systems, each made up of a cluster of computers in order to maintain functionality if one goes down).
As to claim 7, Provenzano et al., Kemkar and Natanzon et al. also disclose the method of claim 6, wherein the second virtual data protection system comprises a virtual machine associated with virtual disks (see Natanzon et al., col. 12, lines 56-65, where virtual disks are used, and see fig. 3 and col. 15, lines 25-47, where there is a VM space for a virtual machine at each site, for accessing virtual volumes).
As to claim 8, Provenzano et al., Kemkar and Natanzon et al. also disclose the method of claim 7, wherein the virtual disks are configured as volumes that correspond to the volumes being replicated (see Natanzon et al., col. 15, lines 25-37, where virtual volumes represent virtual storage at each site, and would therefore comprise the virtual disks as mentioned in col. 12, lines 56-65. See Natanzon et al., col. 17, lines 12-16, where each site has identical virtual volumes). 

Response to Arguments
Applicant’s arguments, filed 9/29/22, have been fully considered but they are not persuasive.
Applicant argues that Provenzano is silent on marking the identified changed data, however, see para. 81, where bits may be set to indicate that sections have been modified. Also see para. 48-49, where changes are tracked, and change lists are saved and bitmaps of modified data are used when copying data. Para. 49 states “The Data Management Virtualization System will eavesdrop on these events , and create a bitmap that indicates that these particular blocks were modified. When processing the next copy of application data, the Data Management Virtualization system will only process blocks 100, 200 and 300 since it knows that these were the only blocks that were modified.
Applicant further argues that Provenzano recites updating an older copy with just the changes to efficiently create a new copy, instead of replicating the changed data to storage of a replica site. However, Provenzano, para. 54 discloses where a copy of the data may be made to remote storage, or long-term local storage.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132